Citation Nr: 0831535	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability prior to January 9, 2007.

3.  Entitlement to an initial rating higher than 20 percent 
for a low back disability since January 9, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1982 to 
November 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In relevant part, that decision granted the veteran's claim 
for service connection for a low back disability and assigned 
a 10 percent initial rating for the condition retroactively 
effective from December 1, 2002, the first day after his 
discharge from service.  Subsequently, a September 2007 
rating decision increased his low back disability rating to 
20 percent, retroactively effective from January 9, 2007, the 
date of a recent VA examination.  However, he wants a higher 
initial rating for the entire period of his low back 
disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999).

FINDINGS OF FACT

1.  There is no evidence of arthritis in the right ankle 
during service or within one year of service, and the 
preponderance of the evidence is against a finding of an 
etiological link between the veteran's current right ankle 
disorder and service.

2.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by 
incapacitating episodes of intervertebral disc disease (IVDS) 
requiring bed rest prescribed by a physician.

3.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by left or 
right radiculopathy/neuropathy.

4.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by vertebral 
fracture requiring a neck brace.

5.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by favorable or 
unfavorable ankylosis of the lumbar spine.

6.  Prior to January 9, 2007, the veteran's low back 
disability was manifested by no more than mild IVDS.  

7.  Prior to January 9, 2007, the veteran's low back 
disability was not manifested by more than slight limitation 
of motion of the lumbar spine.  

8.  Prior to January 9, 2007, the veteran's low back 
disability was not manifested by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position.  

9.  Prior to January 9, 2007, the veteran's low back 
disability was not productive of limitation of forward 
flexion to 60 degrees or less; limitation of the combined 
range of motion to 120 degrees or less; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

10.  Since January 9, 2007, the veteran's low back disability 
has not been manifested by more than moderate IVDS with 
recurring attacks.  

11.  Since January 9, 2007, even considering the veteran's 
pain and corresponding functional impairment, his low back 
disability has not been manifested by more than moderate 
limitation of motion of the lumbar spine.  

12.  Since January 9, 2007, the veteran's low back disability 
has not been manifested by severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.

13.  Since January 9, 2007, even considering the veteran's 
pain and corresponding functional impairment, the veteran's 
low back disability has not been manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Prior to January 9, 2007, the criteria are not met for a 
disability rating higher than 10 percent for the veteran's 
service-connected low back disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (September 26, 2003); 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2001, 
2002).

3.  Since January 9, 2007, the criteria have not been met for 
a disability rating higher than 20 percent for the veteran's 
service-connected low back disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(September 26, 2003); 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2001, 
2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2002, March 2006 and March 2007.  These letters informed 
him of the evidence required to substantiate his claims, and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the March 2006 and March 
2007 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the veteran's claims in the September 2007 
SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.  

Moreover, as the veteran's claims for increased initial 
ratings were appealed directly from the initial ratings 
assigned, no further action under the section 5103(a) is 
required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess 
supra.  Here, however, as noted above the veteran has in fact 
received additional notice relevant to his increased rating 
claims in March 2006 and March 2007 letters, which was 
provided prior to the most recent AOJ adjudication of his 
claims, i.e., the September 2007 SSOC.   Dingess.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA treatment records, and 
had him undergo VA medical examinations.  One particular VA 
examination, dated in January 2007, proffered a resulting 
medical nexus opinion concerning his claim for service 
connection for a right ankle disability-specifically, 
whether it is linked to his military service.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
veteran also provided several private medical treatment 
records.  Thus, here there is already sufficient competent 
medical evidence to adjudicate the right ankle service 
connection claim, such that a VA examination and/or opinion 
would serve no constructive purpose.  

Also, as to his higher rating claims, the record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2007).  Here, the most recent examination was in January 
2007.  Consequently, a new VA examination to rate the 
severity of his lumbar spine disorder is clearly not 
warranted.  There is more than enough evidence to decide his 
claims for service connection and higher initial ratings for 
his lumbar spine disability.  Thus, the Board is satisfied 
that VA has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.  

II.  Claim for Service Connection for Right Ankle Disorder

The veteran contends that he has a right ankle disorder with 
arthritis resulting from an injury during his military 
service.  See his July 2002 claim, July 2003 notice of 
disagreement (NOD), and February 2004 substantive appeal (VA 
Form 9).  He stated that "both ankles were injured by 
continual road marches during which I continually wore 
equipment weighing 80-120 lbs and traveled distances up to 25 
miles per road march."  See his July 2003 NOD.  He complains 
he "cannot stand for a long time, [has] constant pain, 
cannot run and cannot wear certain foot gear."  See his 
February 2004 substantive appeal.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  

Some diseases are chronic, per se, such as arthritis, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

As a threshold matter, the Board finds that the veteran 
currently has a right ankle disorder.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
It is noted that the VA examiner in January 2007 diagnosed 
Achilles tendonitis, to include the right ankle, although the 
examiner otherwise reported no other pathology of the right 
ankle.  

But, the Board emphasizes that the January 2007 VA examiner 
opined that there is no nexus between the veteran's claimed 
right ankle disorder and his military service.  Specifically, 
the examiner stated that the "veteran's right ankle 
condition is not as likely as not related to his injury in 
service."  Indeed, not only is there an absence of competent 
evidence of a nexus (i.e., link) between the veteran's 
current right ankle disorder and the alleged in-service 
injury, but also competent evidence in the above examination 
report specifically finding against a nexus.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Post-service, since there is no objective indication of right 
ankle arthritis within one year after service, he is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Moreover, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-497.  There 
is no record of post-service treatment for right ankle 
problems.  This impugns the credibility of the veteran's 
complaints that he "cannot stand for a long time, [has] 
constant pain, cannot run and cannot wear certain foot 
gear," at least with respect to problems from his right 
ankle.  See February 2004 substantive appeal.  

He is competent to report experiencing right ankle pain since 
service, but his lay assertions here are outweighed by the 
lack of medical evidence showing relevant complaints or 
treatment.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right ankle 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Claims for Higher Initial Disability Ratings for Low 
Back Disability

During service, the veteran developed low back problems.  See 
his SMRs.  He contends that he is entitled to a higher rating 
for his service-connected low back condition.  See his July 
2002 claim, July 2003 notice of disagreement (NOD), 
and February 2004 substantive appeal (VA Form 9).  In 
relevant part, the February 2003 rating decision granted the 
veteran's claim for service connection for his lumbar spine 
disability and assigned an initial 10 percent rating under 
Diagnostic Code 5295 for first degree spondylolisthesis with 
minimal degenerative disc disease.  The rating was 
retroactively effective from December 1, 2002, the first day 
after his discharge from service.  Subsequently, a September 
2007 rating decision increased his low back disability rating 
to 20 percent, for Diagnostic Code 5242 for first degree 
spondylolisthesis with minimal degenerative disc disease.  
That rating was retroactively effective from January 9, 2007, 
the date of a recent VA examination.  However, he still wants 
a higher initial rating for both the period before and since 
January 9, 2007.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

He stated that he has a "limited range of motion due to 
pain."  See his NOD dated in July 2003.  See also February 
2004 Substantive Appeal.  And also that "[t]he pain becomes 
particularly acute after remaining in the seated position for 
long periods of time, such as long drives in a vehicle."  
Id.  He further asserted in his substantive appeal dated in 
February 2004, that he experienced back spasms, numbness, 
more frequent pain, and that his back pain caused him to rest 
in bed three to four times per week after work.  Lastly, he 
stated he was "incapacitated laying on the floor and the bed 
for a total of 5 weeks in the last year."  See substantive 
appeal dated in February 2004.  

A.  Governing Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  The Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance.  In 
the latter case, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  
Fenderson, 12 Vet. App. 125-126

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to his back claim, the veteran's original claim 
for service connection was received in July 2002.  During the 
course of this claim, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54,345-54,349 (2002).  
Shortly thereafter, VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  68 
Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000 (April 10, 2000).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 
19, 2003).  In so doing, it may be necessary for the Board to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must generally apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  

The amendments above have established the effective dates 
without a provision for retroactive application.  Thus, the 
amendments may be applied after, but not prior to, September 
23, 2002, and September 26, 2003, respectively.  Here, the 
Board will address all three sets of spinal regulations, 
namely:  1.) regulations prior to September 23, 2002; 2.) 
regulations effective September 23, 2002; and 3.) regulations 
effective September 26, 2003.  VA thus must consider the 
claim for a higher rating pursuant to the former and revised 
regulations during the latter part of this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

The September 2002 amendments allow for intervertebral disc 
syndrome to be evaluated based on incapacitating episodes or 
based on chronic orthopedic and neurologic manifestations 
combined.  The September 2003 amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  

Prior to September 26, 2003, under former Diagnostic 
Code 5295, severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 
40 percent evaluation.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (in effect prior to September 
26, 2003).    

Prior to September 26, 2003, under former Diagnostic 
Code 5292 (limitation of motion of lumbar spine), severe 
limitation of motion warrants a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (in effect prior to September 
26, 2003).   

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the lumbar spine.  However, current regulations do 
establish normal ranges of motion for the thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Plate V.  The supplementary 
information associated with the amended regulations state 
that the ranges of motion were based on medical guidelines in 
existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, the Board will apply the most recent 
September 2003 guidelines for ranges of motion of the spine 
to the old criteria. 

Prior to September 23, 2002, under former Diagnostic 
Code 5293, intervertebral disc syndrome (IVDS), with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe IVDS, with 
recurring attacks and with intermittent relief, warrants a 
40 percent evaluation.  Moderate IVDS with recurring attacks 
warrants a 20 percent evaluation.  Lastly, mild IVDS warrants 
a 10 percent evaluation.  38 C.F.R.§ 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating IVDS 
was changed.  Under the revised Diagnostic Code 5293, IVDS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

The revised criteria provide that a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks per year.  A 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  Finally, a maximum 60 percent rating is available when 
the condition is manifested by incapacitating episodes having 
a total duration of at least six weeks, during the past 12 
months.  For purposes of evaluations under revised Diagnostic 
Code 5293 (now Diagnostic Code 5243, see below), an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for IVDS).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

In addition, a 20 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a (2007).  

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

B.  The Merits of the Claim for a Higher Rating beyond 10 
percent prior to January 9, 2007

The Board finds his low back disorder is more appropriately 
rated, under Diagnostic Code 5295 for lumbosacral strain 
under the regulations in effect under the regulations prior 
to the September 2002 amendments, as well as under the 
September 2002 regulations; Diagnostic Code 5293 for IVDS 
under the regulations in effect under the regulations prior 
to the September 2002 amendments, as well as under the 
September 2002 regulations; and Diagnostic Code 5243 for 
intervertebral disc syndrome (IVDS) under the September 2003 
regulations.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Prior to January 9, 2007, the veteran does not satisfy the 
requirements for a rating beyond 10 percent for the veteran's 
IVDS and lumbosacral strain under Diagnostic Codes 5295, 
5293, or 5243.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's SMRs, 
personal statements, private medical records, and VA 
examinations.  

That is, prior to January 9, 2007, under the regulations in 
effect prior to the September 2002 amendments and also under 
the September 2002 regulations, there is no medical evidence 
warranting a rating beyond 10 percent.  The VA (QTC 
contractor) examination in August 2002 and private medical 
records show no vertebral fracture requiring a neck brace 
(Diagnostic Code 5285); no favorable or unfavorable ankylosis 
of the lumbar spine (Diagnostic Codes 5286 and 5289); no 
"moderate" limitation of motion of the lumbar spine - - 
flexion was 95 degrees with no limitation by pain 
(Diagnostic Code 5292).  In addition, under Diagnostic Code 
5295, there was specifically no medical evidence of muscle 
spasm on extreme forward bending and no unilateral loss of 
lateral spine motion in a standing position.  See VA 
examination in August 2002; 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (in effect prior to September 26, 2003).  

As to IVDS, prior to January 9, 2007, under regulations in 
effect prior to the September 2002 amendments, the evidence 
of record did not warrant a rating greater than 10 percent.  
There are no diagnoses under VA examination records or 
private treatment records that he experienced a "moderate" 
IVDS or greater, with recurring attacks, as is needed to 
grant a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).  In fact, 
there were actually two specific diagnoses characterizing his 
IVDS as only "mild."  A VA (QTC contractor) examination in 
August 2002 found "mild degenerative disc disease."  And a 
private February 2006 MRI report again diagnosed him with 
only "mild degenerative disc disease" with no disc 
herniations, and low grade spondylolisthesis.  

As to incapacitating episodes for IVDS, prior to January 9, 
2007, under the September 2002 and September 2003 
regulations, the VA and private examinations of record do not 
reflect extensive incapacitating episodes.  There is no 
specific mention of "flare-ups" of the veteran's lumbar 
spine disability.  But, he did report to the August 2002 VA 
examiner that he required bed rest twice a week for at least 
two hours at a time.  By the time of his substantive appeal 
dated in February 2004, he asserted his need for bed rest had 
increased to up to four times weekly.  He further contended 
that he had been "incapacitated" on his floor and bed for a 
total of five weeks that last year.  The Board does not find 
this assertion credible or competent without corroborating 
medical treatment for such extended, debilitating episodes of 
lower back pain.  In fact, there is no competent and 
credible medical evidence of incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the prior 12 months, which is required for a higher 
20 percent rating.  In essence, irrespective of the veteran's 
subjective assertions, there is simply no medical evidence of 
bed rest prescribed by a physician to support the existence 
of any incapacitating episode due to his IVDS.   

Moreover, prior to January 9, 2007, under the September 2003 
regulations, as to orthopedic manifestations of the veteran's 
low back disability, the evidence of record does not warrant 
a higher 20 percent evaluation.  Specifically, there is no 
evidence of forward flexion of the thoracolumbar spine 
limited to 60 degrees or less, limitation of the combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, muscle spasm (or guarding) severe enough to result in 
an abnormal gait, abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  See August 2002 VA 
examination.  Further, there is no evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine warranting a higher 40 percent evaluation, unfavorable 
ankylosis of the entire thoracolumbar spine warranting a 
higher 50 percent evaluation, or unfavorable ankylosis of 
the entire spine warranting a higher 100 percent evaluation.  
38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.

There is also no evidence of functional loss warranting a 
rating higher than 10 percent.  The August 2002 VA 
examination found no evidence of limitation of range of 
motion by pain, fatigue, weakness, lack of endurance, or 
incoordination.  DeLuca, 8 Vet. App. at 206-207.  His 
activities of daily living, including cooking, showering, 
shopping, and mowing the lawn, are not limited by his lumbar 
spine disability.  Overall, there is no indication that there 
is any impairment in his ability to engage in employment.  

The Board notes his personal statements asserting a limited 
range of motion and pain upon being seated for long 
durations.  See his NOD dated in July 2003.  His personal 
statement as to incapacitating episodes has already been 
addressed.  The same VA examiner noted pain in flexion, and 
going from flexion to extension.  See 38 C.F.R. § 4.71a, 
Plate V.  Most significantly, however, there is no medical 
evidence suggesting that pain and any other factors of 
functional loss limit his lumbar spine flexion to 60 degrees, 
which is necessary for a higher rating.  Overall, any 
functional loss is adequately represented in the current 10 
percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 206.  

In summary, prior to January 9, 2007, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent, under the regulations in 
effect prior to the September 2002 amendments, or under the 
September 2002 or September 2003 amendments to the rating 
criteria.  And since the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the veteran's favor.  38 C.F.R. § 4.3.

C.  The Merits of the Claim for a Higher Rating beyond 20 
percent since January 9, 2007

Since January 9, 2007, the veteran does not satisfy the 
requirements for a rating beyond 20 percent for his 
lumbosacral strain and IVDS under Diagnostic Codes 5295, 
5293, or 5243.  38 C.F.R. § 4.7.  In making this 
determination, the Board has reviewed the veteran's SMRs, 
personal statements, private medical records, and VA 
examinations.  

That is, since January 9, 2007, under the regulations in 
effect prior to the September 2002 amendments, and the 
September 2002 regulations, the report of the January 2007 VA 
examination shows no vertebral fracture requiring a neck 
brace (Diagnostic Code 5285); no favorable or unfavorable 
ankylosis of the lumbar spine (Diagnostic Codes 5286 and 
5289); no "severe" limitation of motion of the lumbar spine 
(Diagnostic Code 5292); and no severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion (Diagnostic Code 5295).  Absent any evidence of 
these criteria, a rating beyond 20 percent is not warranted.  

As to IVDS, since January 9, 2007, under the regulations in 
effect prior to the September 2002 amendments, the evidence 
of record did not warrant a rating greater than 20 percent.  
There are no diagnoses under VA examination records or 
private treatment records that he experienced a "severe" 
IVDS or greater, with recurring attacks and with intermittent 
relief, as is needed to grant a 40 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  

Since January 9, 2007, as to incapacitating episodes for 
IVDS, under either the September 2002 regulations 
(Diagnostic Code 5293) or the September 2003 regulations 
(Diagnostic Code 5243) a rating higher than 20 percent is 
not warranted.  The veteran reported to the January 2007 VA 
examiner that he had been sent home from work over 30 days 
during the prior year, and responding to specific inquiries 
as to incapacitating episodes responded that he missed 
"honestly, six months" from work.  The Board does not find 
this assertion credible or competent without corroborating 
medical treatment for such extended, debilitating episodes of 
lower back pain.  The veteran has submitted neither evidence 
of physical therapy nor any employment records to confirm his 
assertions.  In addition, he denied needing to use a cane 
(except for using an umbrella as a cane, but only 
occasionally), crutch, scooter, wheelchair or other assistive 
devices to the January 2007 VA examiner.  Consequently, 
there is no competent and credible evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, which 
is required for a higher 40 percent rating.  In essence, 
irrespective of the veteran's subjective assertions, there is 
simply no medical evidence of bed rest prescribed by a 
physician to support the existence of any incapacitating 
episode due to his IVDS.  

Under the September 2003 regulations, the evidence of record 
does not warrant a rating higher than 20 percent for 
orthopedic manifestations.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235-5242.  Specifically, there is no 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine warranting a higher 40 percent 
evaluation, unfavorable ankylosis of the entire 
thoracolumbar spine warranting a higher 50 percent 
evaluation or unfavorable ankylosis of the entire spine 
warranting a higher 100 percent evaluation.  See VA 
examination in January 2007.

The evidence does not demonstrate functional loss warranting 
a rating higher than 20 percent.  Aside from his above 
contentions of missing work, he reported to the January 2007 
VA examiner that he struggles when sitting for work for over 
eight to 12 hours.  He can no longer go for long walks, and 
asserts painful daily flair-ups.  Although significant, any 
functional loss present is adequately represented in the 20 
percent rating assigned.  He does not need to regularly use a 
brace or a cane, and it is noted he has been able to maintain 
employment as an equipment specialist at an Army depot.  It 
is also acknowledged that he has significant pain that 
functionally limits his range of motion.  Nonetheless, his 
factors of functional loss simply do not cause limitation of 
flexion to 30 degrees or less or anything remotely similar to 
ankylosis.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206-207.  His range of motion upon flexion was 70 degrees 
with consideration of pain.  In summary, from January 9, 2007 
onwards, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 20 
percent, under any applicable version of the rating criteria, 
for the veteran's lumbar spine disability.  38 C.F.R. § 4.3.  

In summary, since January 9, 2007, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent, under the regulations in effect 
prior to the September 2002 amendments, or under the 
September 2002 or September 2003 amendments to the rating 
criteria.  And since the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the veteran's favor.  38 C.F.R. § 4.3.

D.  Fenderson Consideration

Since his lumbar spine disability has never been more than 20 
percent disabling at any time since January 9, 2007, the 
Board cannot "stage" that rating.  Fenderson, 12 Vet. App 
at 125-26.  The Board, as mentioned, is also assigning a 
separate 10 percent disability rating for the veteran's 
lumbar spine disability effective from December 1, 2002, to 
January 8, 2007.  There is also no basis to further "stage" 
this rating.  Id.

E.  Consideration of Separate Rating for 
Radiculopathy/Neuropathy

Records show the veteran reports radiating pain from his 
lumbar spine disability across the lower back, bilateral 
buttocks, bilateral thighs, and anterior shins.  See VA 
examination report dated in January 2007.  He also stated to 
the August 2002 VA examiner that he has pain radiating down 
his buttocks to both thighs.  Despite these assertions, there 
is a lack of objective medical evidence in the record 
confirming a finding of neuropathy.  The August 2002 VA 
examiner found no sign of radiculopathy or other radiation of 
pain, no muscle weakness, and a negative straight leg raise 
test.  In the same vein, the January 2007 VA examiner noted 
normal reflexes (2+), normal motor strength, no sensory 
problems, no palpable spasms, a negative straight leg raise 
test, and no sciatic distribution of pain.  Moreover, the 
veteran himself denied any complaints of leg drag or foot 
drop.

These findings outweigh and do not support the February 2006 
private treatment report that diagnoses "unspecified 
neuralgia, neuritis, and radiculitis" that is chronic and 
uncontrolled.  This is simply too general a finding to 
warrant a separate rating for radiculopathy/neuropathy.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520;
 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  

F.  Consideration of Extra-Schedular Evaluation

Finally, the Board finds that the evidence does not reflect 
exceptional or unusual circumstances to warrant referring 
this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's disability markedly interferes with his 
ability to work, meaning above and beyond that contemplated 
by his schedular rating for his disability.  See also 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Importantly, he is 
still able to work at the Army Depot. Relatedly, he has not 
submitted competent evidence showing he missed six months of 
work in the prior year, as was asserted to the January 2007 
VA examiner.  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular rating schedule.  His 
evaluation and treatment has primarily - if not exclusively, 
been on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96.


ORDER

Service connection for a right ankle disorder is denied.

Prior to January 9, 2007, an initial disability rating higher 
than 10 percent for the low back disability is denied.

Since January 9, 2007, an initial disability rating higher 
than 20 percent for the low back disability is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


